Citation Nr: 1122111	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-33 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral ear disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to November 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


REMAND

The Veteran's representative submitted a letter to the Board in May 2011 in which he reported that the Veteran would be unable to report for the Board hearing he requested in conjunction with the claims on appeal, which was scheduled to take place in Washington, D.C. in May 2011.  He also expressed the Veteran's desire to have a videoconference or Travel Board hearing at the RO.  This letter was received after the appeal was certified to the Board but before the Board conducted appellate review of the case.

Accordingly, this case is REMANDED to the RO via the Appeals Management Center in Washington, D.C., for the following action:

The RO should determine whether the Veteran desires a Travel Board hearing or a videoconference hearing and then schedule him for the desired hearing in accordance with the docket number of his case.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


